

113 HR 3907 IH: Justice Integrity Act of 2014
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3907IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Cohen introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase public confidence in the justice system and address any unwarranted racial and ethnic disparities in the criminal process.1.Short titleThis Act may be cited as the Justice Integrity Act of 2014.2.FindingsCongress finds that—(1)the pursuit of justice requires the fair application of the law;(2)racial and ethnic disparities in the criminal process have contributed to a growing perception of bias in the criminal justice system;(3)there are a variety of possible causes of disparities in criminal justice statistics among racial and ethnic groups and these causes may differ throughout the United States, including crime rates, racial discrimination, ethnic and cultural insensitivity, or unconscious bias, as well as other factors;(4)the Nation would benefit from an understanding of all factors causing a disparate impact on the criminal justice system; and(5)programs that promote fairness will increase public confidence in the criminal justice system, increase public safety, and further the pursuit of justice.3.Pilot program(a)In generalNot later than 90 days after the date of enactment of this Act, the Attorney General shall establish a pilot program in 10 United States districts in order to promote fairness, and the perception of fairness, in the Federal criminal justice system, and to determine whether legislation is required.(b)Program requirements(1)U.S. AttorneysThe Attorney General shall designate, in accordance with paragraph (3), 10 United States Attorneys who shall each implement a plan in accordance with section 4, beginning not later than 1 month after those United States Attorneys are designated by the Attorney General.(2)PurposeThe purposes of the plans required by this section are—(A)to gather racial and ethnic data on investigations and prosecutions in the United States districts and the causes of disparities, if any;(B)to determine the extent to which the communities’ perception of bias has affected confidence in the Federal criminal justice system;(C)to analyze whether measures may be taken to reduce unwarranted disparities, if any, and increase confidence in the criminal justice system; and(D)to make recommendations, to the extent possible, to ensure that law enforcement priorities and initiatives, charging and plea bargaining decisions, sentencing recommendations, and other steps within the criminal process are not influenced by racial and ethnic stereotyping or bias, and do not produce unwarranted disparities from otherwise neutral laws or policies.(3)Criteria for selection(A)In generalThe 10 pilot districts referred to in subsection (a) shall include districts of varying compositions with respect to size, case load, geography, and racial and ethnic composition.(B)Metropolitan areasAt least 3 of the United States Attorneys designated by the Attorney General shall be in Federal districts encompassing metropolitan areas.4.Plan and report(a)In general(1)United States AttorneyEach United States Attorney shall, in consultation with an advisory group appointed in accordance with paragraph (2), develop and implement a plan in accordance with subsections (b) and (c).(2)Advisory group(A)AppointmentNot later than 90 days after designation by the Attorney General, the United States Attorney in each of the 10 pilot districts selected pursuant to section 3 shall appoint an advisory group, after consultation with the chief judge of the district and criminal justice professionals within the district.(B)MembershipThe advisory group of a United States Attorney shall include—(i)1 or more senior social scientists with expertise in research methods or statistics; and(ii)individuals and entities who play important roles in the criminal justice process and have broad-based community representation such as—(I)Federal and State prosecutors;(II)Federal and State defenders, if present in the district, and private defense counsel;(III)Federal and State judges;(IV)Federal and State law enforcement officials and union representatives;(V)a member of the United States Sentencing Commission or designee;(VI)parole and probation officers;(VII)correctional officers;(VIII)victim’s rights representatives;(IX)civil rights organizations;(X)business and professional representatives; and(XI)faith-based organizations that provide services to people involved in the criminal justice system.(C)Term limitSubject to subparagraph (D), a member of the advisory group shall not serve longer than 5 years.(D)Permanent membersNotwithstanding subparagraph (C), the following shall be permanent members of the advisory group for that district:(i)The chief judge for the judicial district.(ii)The Federal defender for the judicial district.(iii)The United States Attorney for the judicial district.(E)ReporterThe United States Attorney may designate a reporter for each advisory group, who may be compensated in accordance with guidelines established by the Executive Office of the United States Attorneys.(F)Independent contractorsThe members of an advisory group of a United States Attorney and any person designated as a reporter for such group—(i)shall be considered independent contractors of the United States Attorney’s Office when in the performance of official duties of the advisory group; and(ii)may not, solely by reason of service on or for the advisory group, be prohibited from practicing law before any court.(b)Development and implementation of a plan and report(1)Advisory group reportThe advisory group appointed under subsection (a)(2) shall—(A)(i)systematically collect and analyze quantitative data on the race and ethnicity of the defendant and victim at each stage of prosecution, including case intake, bail requests, declinations, selection of charges, diversion from prosecution or incarceration, plea offers, sentencing recommendations, fast-track sentencing, and use of alternative sanctions; and(ii)at a minimum, collect aggregate data capable of individualization and tracking through the system so that any cumulative racial or ethnic disadvantage can be analyzed;(B)seek to determine the causes of racial and ethnic disparities in a district, and whether these disparities are substantially explained by sound law enforcement policies or if they are at least partially attributable to discrimination, insensitivity, or unconscious bias;(C)examine the extent to which racial and ethnic disparities are attributable to—(i)law enforcement priorities, prosecutorial priorities, the substantive provisions of legislation enacted by Congress; or(ii)the penalty schemes enacted by Congress or implemented by the United States Sentencing Commission;(D)examine data including—(i)the racial and ethnic demographics of the United States Attorney’s district;(ii)defendants charged in all categories of offense by race and ethnicity, and, where applicable, the race and ethnicity of any identified victim;(iii)recommendations for sentencing enhancements and reductions, including the filing of substantial assistance motions, whether at sentencing or post-conviction, by race and ethnicity;(iv)charging policies, including decisions as to who should be charged in Federal rather than State court when either forum is available, and whether these policies tend to result in racial or ethnic disparities among defendants charged in Federal court, including whether relative disparities exist between State and Federal defendants charged with similar offenses;(v)the racial and ethnic composition of the Federal prosecutors in the district; and(vi)the extent to which training in the exercise of discretion, including cultural competency, is provided prosecutors;(E)consult with an educational or independent research group, if necessary, to conduct work under this subsection; and(F)submit to the United States Attorney by the end of the second year after their initial appointment a report and proposed plan, which shall be made available to the public and which shall include—(i)factual findings and conclusions on racial and ethnic disparities, if any, and the State of public confidence in the criminal process;(ii)recommended measures, rules, and programs for reducing unjustified disparities, if any, and increasing public confidence; and(iii)an explanation of the manner in which the recommended plan complies with this paragraph.(2)Adoption of planNot later than 60 days after receiving and considering the advisory group’s report and proposed plan under paragraph (1), the United States Attorney appointed under section 3 shall adopt and implement a plan.(3)Copy of reportThe United States Attorney shall transmit a copy of the plan and report adopted and implemented, in accordance with this subsection, together with the report and plan recommended by the advisory group, to the Attorney General. The United States Attorney shall include with the plan an explanation of any recommendation of the advisory group that is not included in the plan.(4)CongressThe Attorney General shall transmit to the United States Attorneys in every Federal district and to the Committees on the Judiciary of the Senate and the House of Representatives copies of any plan and accompanying report submitted by a pilot district.(c)Periodic United States attorney assessmentAfter adopting and implementing a plan under subsection (b), each United States Attorney in a pilot district shall annually evaluate the efficacy of the plan. In performing such assessment, the United States Attorney shall consult with the advisory group appointed in accordance with subsection (a)(2). Each assessment shall be submitted to the Executive Office for United States Attorneys for review in accordance with subsection (d).(d)Information on the pilot program(1)Report and model planNot later than 5 years after the date of the enactment of this Act, the Attorney General shall—(A)prepare a comprehensive report on all plans received pursuant to this section;(B)based on all the plans received pursuant to this section the Attorney General shall also develop one or more model plans; and(C)transmit copies of the report and model plan or plans to the Committees on the Judiciary of the Senate and the House of Representatives.(2)Continued oversightThe Attorney General shall, on a continuing basis—(A)study ways to reduce unwarranted racial and ethnic disparate impact in the Federal criminal system; and(B)make recommendations to all United States Attorneys on ways to improve the system.5.Authorization of appropriationsThere are authorized to be appropriated $3,000,000 for use, at the discretion of the Attorney General, by the United States Attorneys’ advisory groups in the development and implementation of plans under this Act.